DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 10/8/2021 has been entered.  Claims 1-4 and 6 are pending in the application with claims 1 and 4 amended, claim 5 cancelled, and claim 6 newly added.  The previous 35 USC 112 rejection of claims 1-4 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 recites the limitation “the hole formed in the depression has a depth of at least 15 mm” in Lines 12-13, however the specification does not recite “at least 15 mm”.  The specification recites “the hole has a depth of about 15 mm” which does not provide support for the limitation “at least 15mm” since the limitation implies the depth can be greater than 15mm.  Therefore, the examiner suggests applicant amend the claim language to recite -a depth of about 15 mm-.  Appropriate correction is required.
Claim 6 recites the limitation “observing the inside of the joint to check a residual of the degenerated region after forming the depression; upon determining the existence of the residual of the degenerated region, applying an ultrasonic vibration to the degenerated region to remove the residual” in Lines 12-15, wherein the claim language is indefinite since the claim language assumes residual would be found within the depression and removed after the depression is formed.  However, during the formation of the depression all of the degenerated region, including residual, could be removed thereby not requiring residual to be removed after formation of the depression.  Therefore, it’s unclear how to interpret the limitation since the limitation when residual is not identified within the depression.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Patent Application Publication No. 2014/0114280) in view of Behzadi (US Patent Application Publication No. 2017/0196710) and Mizuno et al. (WO 2015/087839 A1, hereinafter Mizuno) using US 2017/0157271 as an English equivalent.

In regard to claim 1, Long discloses an arthroscopic surgical method (Figs. 1-3, Par. 31-36) comprising:
forming a depression in the joint at the degernated region to expose a bottom portion of the degenerated region (Figs. 1A-1B, Par. 31-32);
(Figs. 2A-2B, Par. 33-34).
Long teaches of forming a hole in the depression having a depth of 11 mm, but does not expressly teach of the hole being at least 15 mm.  However, Long teaches of forming the hole in the depression for the same purpose as Applicant, to penetrate the subchondral plate providing a path for blood and bone marrow to be retained in the depression and therefore promote cartilage regeneration.  It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Long to form a hole in the depression of at least 15 mm as a matter of design choice enabling blood and bone marrow to be retained in the depression to promote cartilage regeneration.  There being no unexpected results in the hole being formed of a depth of 11 mm or 15 mm since both depths accomplish the same goal of blood and bone marrow being guided to the depression.  
Long teaches of debriding a treatment portion and forming holes within bone via an awl or other sharp surgical tool but does not expressly teach the depression being formed by applying ultrasonic vibration to the degenerated tissue and the hole being formed by transmitting ultrasonic vibration from an ultrasonic treatment tool to the depression.
Behzadi teaches of modifying drills, saws, reamers or other surgical tools used in orthopedic surgeries for cutting and preparing bone with the addition of ultrasonic energy. The addition of ultrasonic energy reduces the amount of manual force applied (Par. 80).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the debriding tool and awl of Long with the addition of ultrasonic energy as taught by Behzadi since the addition of ultrasonic energy reduces the amount of manual force applied by the surgeon and therefore making the instrument safer, more precise and effective (Par. 80).
Long and Behzadi are silent with respect to administering a fluorescent chemical agent into a joint, which is a treatment target; allowing the fluorescent chemical agent to be adsorbed by a degenerated region that has degenerated from a normal region in a cartilage inside the joint, which is the treatment target; displaying and observing an emission of fluorescence from the degenerated region, which has adsorbed the fluorescent chemical agent, by infrared excitation light on a display through an arthroscope; and enabling a surgeon to recognize the degenerated region in the cartilage inside the joint by viewing the display, highlights the degenerated region due to the emission of fluorescence.
Mizuno teaches of applying a fluorescent substance, preferably an indocyanine green dye, to an articular cartilage surface layer by spraying, dropping or coating under an arthroscope or injection into a joint space.  After applying the fluorescent substance, an arthroscope is inserted within the articular cavity and the articular cartilage is observed by switching between visible light imaging and infrared light imaging to distinguish the degenerated cartilage from the normal cartilage (Par. 44-47).  Mizuno (Fig. 5, Par. 60).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the arthroscopic method of Long and Behzadi with the method step of applying a fluorescent substance to the joint space and observing the cartilage under visible light and infrared light imaging conditions as taught by Mizuno in order to distinguish the degenerated cartilage from the healthy cartilage during an arthroscopic procedure to minimize the removal of healthy tissue.

In regard to claim 2, Mizuno teaches further comprising:
identifying the degenerated region in comparison with the normal region by switching to a first observation mode in which the fluorescence is emitted by irradiation of the infrared excitation light to display and observe the fluorescence in the degenerated region on the display through the arthroscope, and a second observation mode in which white light is irradiated and the normal region and the degenerated region in the joint is displayed on the display through the arthroscope and observed (Par. 44-47).

In regard to claim 4, Long and Behzadi teaches further comprising:
(Behzadi teaches the debriding tool of Long can use ultrasonic energy);
forming a cartilage edge which is nearly angled at 90 degrees with the exposed surface of the subchondral bone to form a pool-shaped depression (Figs. 1A, 1B, Par. 31-32);
retaining a liquid containing blood, which has exuded from the subchondral bone in the depression; and encouraging reproduction of the cartilaginous tissues in the depression (Figs. 3A-3B, Par. 35-36)..

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Long (US Patent Application Publication No. 2014/0114280) in view of Behzadi (US Patent Application Publication No. 2017/0196710) and Mizuno et al. (WO 2015/087839 A1, hereinafter Mizuno) using US 2017/0157271 as an English equivalent, as applied to claim 1, and further in view of Flock et al. (US Patent No. 6,353,753, hereinafter Flock).

In regard to claim 3, Long, Huckle, Behzadi and Mizuno are silent with respect to administering the fluorescent chemical agent to a vein so that the fluorescent chemical agent is contained in blood, and emitting the fluorescence by the infrared excitation light to display and observe the fluorescence of blood vessels in the joint and bloodstream information on the display through the arthroscope.
(Col. 9, Lines 36-47).  Flock further teaches that imaging of blood vessel can be enhanced by intravenous injection of indocynanine Green would optionally enhance the contrast in blood vessels, if that is the structure of interest to be imaged (Col. 3, Lines 33-36).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Long, Behzadi and Mizuno with indocyanine injected within a blood vessel as taught by Flock in order to enhance the contrast in blood vessels during imaging of endoscopic and arthroscopic procedures.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Patent Application Publication No. 2014/0114280) in view of Behzadi (US Patent Application Publication No. 2017/0196710), Huckle et al. (US Patent Application Publication No. 2008/0138414, hereinafter Huckle) and Mizuno et al. (WO 2015/087839 A1, hereinafter Mizuno) using US 2017/0157271 as an English equivalent.

In regard to claim 6, Long discloses an arthroscopic surgical method (Figs. 1-3, Par. 31-36) comprising:
forming a depression in the joint at the degernated region to expose a bottom portion of the degenerated region (Figs. 1A-1B, Par. 31-32);
forming a hole in the depression, the hole penetrating the joint to a cancellous bone in the depression of the degenerated region (Figs. 2A-2B, Par. 33-34),
observing the inside of the joint to check a residual of the degenerated region after forming the depression (the surgeon observes the joint during formation of the depression and formation of the hole and therefore would observe the depression after the depression is formed);
upon determining the existence of the residual of the degenerated region, applying an ultrasonic vibration to the degenerated region to remove the residual (this is a conditional limitation which only applies if residual of the degenerated region is observed, however Long teaches of removing unwanted tissue including damaged tissue and dead tissue to create a clean and smooth defect area, Par. 31, therefore residual of the degenerated region would not exist within the depression since the degenerated region would be removed upon creation of the depression and therefore the conditions of the limitation are not met and therefore the prior art is not required to teach removal of residual via applying ultrasonic vibration);

Behzadi teaches of modifying drills, saws, reamers or other surgical tools used in orthopedic surgeries for cutting and preparing bone with the addition of ultrasonic energy. The addition of ultrasonic energy reduces the amount of manual force applied by the surgeon and therefore making the instrument safer, more precise and effective (Par. 80).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the debriding tool and awl of Long with the addition of ultrasonic energy as taught by Behzadi since the addition of ultrasonic energy reduces the amount of manual force applied by the surgeon and therefore making the instrument safer, more precise and effective (Par. 80).
Long teaches of conducting a microfracture procedure by creating holes in bone that are 2.1 mm in diameter, but does not expressly teach of the holes being less than 2 mm.
	Huckle teaches a method for regenerating cartilage by microfracture procedure within the knee joint to promote bleeding within a defect (Par. 8).  A chondral pick about (Par. 53).
	Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the hole size of 2.1 mm of Long to be 1 mm as taught by Huckle as a matter of design choice for conducting a microfracture procedure in order to promote bleeding into the defect (Par. 8, 53).
Long, Behzadi and Huckle are silent with respect to administering a fluorescent chemical agent into a joint, which is a treatment target; allowing the fluorescent chemical agent to be adsorbed by a degenerated region that has degenerated from a normal region in a cartilage inside the joint, which is the treatment target; displaying and observing an emission of fluorescence from the degenerated region, which has adsorbed the fluorescent chemical agent, by infrared excitation light on a display through an arthroscope; and enabling a surgeon to recognize the degenerated region in the cartilage inside the joint by viewing the display, highlights the degenerated region due to the emission of fluorescence.
Mizuno teaches of applying a fluorescent substance, preferably an indocyanine green dye, to an articular cartilage surface layer by spraying, dropping or coating under an arthroscope or injection into a joint space.  After applying the fluorescent substance, an arthroscope is inserted within the articular cavity and the articular cartilage is observed by switching between visible light imaging and infrared light imaging to distinguish the degenerated cartilage from the normal cartilage (Par. 44-47).  Mizuno (Fig. 5, Par. 60).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the arthroscopic method of Long, Behzadi and Huckle with the method step of applying a fluorescent substance to the joint space and observing the cartilage under visible light and infrared light imaging conditions as taught by Mizuno in order to distinguish the degenerated cartilage from the healthy cartilage during an arthroscopic procedure to minimize the removal of healthy tissue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 2, 2022